DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims filed July 28, 2022 has been entered.  Claims 7-20 have been canceled.  Claims 21-33 are new. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on July 28, 2022 is acknowledged. New claims 21-33 also read on the Group I claims. Claims 1-6 and 21-33 are pending and under examination.

Claim Objections
Claims 1, 32 and 33 are objected to because of the following informalities:  the first recitation of “PHA” in each of the independent claims should explicitly recite that PHA is polyhydroxyalkanoate.  After the initial complete recitation of the material with its abbreviation (e.g. “polyhydroxyalkanoate (PHA)”), the use of the abbreviation by itself is appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to new claim 22, the claim recites the pre-sizing water bath has a length of “less than five inches”.  The limitation “less than five inches” was not described in the specification in such a way as to convey possession of the claimed invention.  Paragraph [0033] of the published application discloses a pre-sizing water bath length of at least about 4 inches, with a preferable range between 4 and 5 inches. This is not the same as disclosing all values that are less than five inches (e.g. values such as 0.5, 1, 2, or 3 inches have not been disclosed). The rejection may be overcome by pointing to the location in the specification where support for the amendment may be found, amending the claim in a manner supported by the original disclosure, or by canceling the claim.    
As to new claim 25, the claim recites the pre-sizing bath contains water that is “less than 150°F”.   The limitation was not described in the specification in such a way as to convey possession of the claimed invention.  Paragraph [0034] of the published application discloses a temperature of greater than about 125°F, a temperature range of about 125°F to about 150°F, and a temperature range of about 125°F to 135°F. This is not the same as disclosing all values less than 150°F (e.g. values such as 100, 80, 60, or 40°F have not been disclosed). The rejection may be overcome by pointing to the location in the specification where support for the amendment may be found, amending the claim in a manner supported by the original disclosure, or by canceling the claim.    
As to new claim 26, the claim recites the PHA is extruded at a temperature “greater than 350°F”.   The limitation was not described in the specification in such a way as to convey possession of the claimed invention.  Paragraphs [0009], [0023] and [0036] disclose applicable extrusion temperatures.  The values and ranges disclosed do not amount to a disclosure of all temperatures greater than 350°F (e.g. values such as 450, 475, 500 or 550°F have not been disclosed). The rejection may be overcome by pointing to the location in the specification where support for the amendment may be found, amending the claim in a manner supported by the original disclosure, or by canceling the claim.    

Claim Interpretation
The claims set forth in the instant application include several intended use limitations and structural limitations whose interpretation will be described.  These limitations are understood to be definite, but whose scope may not be immediately apparent.  Claims 1, 32 and 33 each recite “a hopper that contains PHA material”.  This recitation is understood to introduce a structural limitation that positively requires a hopper containing PHA. In other words, PHA is not an intended use limitation in this instance.  Further, claim 1 recites “a pre-sizing bath that is configured…to provide the crystallizing PHA via a sizing tube to a second water bath”.  This is understood to be an intended use limitation.  A sizing tube and a second water bath are not understood to be required by the recitation.  A pre-sizing bath that is capable of providing PHA under a reasonable interpretation via a sizing tube to a second water bath is understood to meet the scope of the limitation.  As to claims 23-25, the pre-sizing water bath is positively required to contain water at the recited temperatures.  These temperature recitations are understood to introduce a structural limitation.  Conversely, the temperatures recited in claims 26, 27, 28, and 33 are understood to be intended use limitations. An apparatus that is capable of operating at the claimed temperatures is understood to read upon the scope of the claims.  
If applicant did not intend for these limitations to be interpreted in this manner, the claims should be amended to overcome these interpretations in an appropriate manner.  The scope of the other limitations in the claims are understood to more easily discerned and do not appear to require additional explanation.          

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 26-31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ganatra et al. (US 2018/0339129).
Regarding claim 1, Ganatra et al. teach an apparatus for manufacturing a small diameter extruded tube (Abstract; paragraphs [0003], [0008], [0009], [0012]; these small diameter tubes have the claimed same structure as a drinking straw as claimed and demonstrate that the apparatus of Ganatra et al. is capable of producing a drinking straw as set forth in the claim) the apparatus comprising: a hopper that contains raw PHA material (paragraphs [0012], [0013], [0027]-[0031], Poly-4-hydroxybutyrate is a species of the generic PHA; paragraph [0049] – hopper) an extruder that is configured to receive raw PHA material from the hopper and to produce extruded PHA material (paragraphs [0047]-[0052] and [0063]); a pre-sizing water bath/first quench bath that is configured to receive the extruded PHA material from the extruder and is capable of cause the extruded PHA material to begin to crystallize to form crystalizing PHA material, and to provide the crystalizing PHA via a sizing tube to a second water bath (paragraph [0063]).  The first water bath is reasonably understood to be a pre-sizing bath as claimed (e.g. either because the claim requires no particular structure for the bath or because the tube is cut to size after the bath or because it flows through an iris).  Further, as set forth above, the claim is not understood to require a sizing tube or a second water bath.  However, Ganatra et al. disclose an iris (reasonably understood to be a sizing tube) and a second water/quench bath (paragraph [0063]).
As to claims 2 and 31, the extruded material is Poly-4-hydroxybutyrate, which is a specific kind of PHA (paragraphs [0028]-[0031], [0063])  As such, it contains the required amount of PHA in the “PHA material”.
As to claims 3-6, the “sizing tube” of claim 1 is not understood to necessarily be present in the claim (see claim interpretation discussion). The structure of Ganatra et al. is capable of feeding a sizing tube from the corresponding “pre-sizing water bath”.  The sizing tube limitations set forth in claims 3-6 are also capable of being utilized downstream of the pre-sizing water bath in the same manner set forth above in the rejection of claim 1.  Further, even though not required by the claim, Ganatra et al. disclose an iris (reasonably understood to be a sizing tube) between first and second water/quench baths/troughs.  As such, Ganatra et al. disclose a sizing tube and a second water bath.
As to claims 26-30, Ganatra et al. disclose an apparatus that is capable of operating at the claimed temperatures and in the claimed manner (paragraphs [0047]-[0052]).  As such, Ganatra et al. meet the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2003/0217648).
Regarding claim 1, Noda et al. teach an apparatus for manufacturing a drink straw (paragraphs [0038], [0093], [0107], [0155] and [0156]), the apparatus comprising an extruder that is configured to receive raw PHA material and to produce extruded PHA material (paragraphs [0050], [0152], [0155] and [0156]; a pre-sizing water bath that is configured to receive the extruded PHA material from the extruder, to cause the extruded PHA material to begin to crystallize to form crystalizing PHA material, and to provide the crystalizing PHA via a sizing tube to a second water bath (paragraphs [0156]).
The water bath set forth in paragraph [0156] is reasonably understood to be a “pre-sizing” bath (e.g. either because the claim requires no particular structure for the bath or because the straw is cut to size after the bath).  This water bath receives extruded PHA material and is understood to be capable of causing the extruded PHA to being to begin to crystallize to form crystallizing PHA material (e.g. temperature of 60°C/140 °F is disclosed for the water bath temperature and other temperatures could be utilized; paragraphs [0088]-[0092], [0156]).  Further, the extruded material from the water bath could then be fed via a sizing tube to a second water bath, if desired.  Since the structure is capable of feeding the material extruded material via a sizing tube to a second water bath, the limitation is met (see claim interpretation discussion set forth above).
	The example (Example 13) set forth in paragraphs [0155] and [0156] is relied upon for disclosing an apparatus that is configured to extrude a straw from PHA. Example 13 does not explicitly disclose the PHA material is contained within and fed from a hopper.  However, Example 11 discloses containing the PHA and feeding it to an extruder from a hopper in an apparatus configured to produce a film that is turned into a cup. (paragraph [0152]).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of the two embodiments of Noda et al. and to have utilized a hopper containing PHA to feed the extruder in the configuration utilized to produce a straw (Example 13), as suggested by the example utilized to produce a film that is turned into a cup (example 11), for the purpose, as suggested by the reference, of feeding the material to the extruder in an art recognized suitable manner.  One having ordinary skill in the art would have recognized that a hopper is a conventional means for effectively feeding material to an extruder and would have recognized the suitability and applicability of utilizing a hopper described in a similar embodiment to feed the extruder in the Example 13 embodiment.
As to claims 2 and 31, the extruded material is PHA (paragraphs [0155] and [0156]).  As such, it contains the required amount of PHA in the “PHA material”.
As to claims 3-6, the “sizing tube” of claim 1 is not understood to necessarily be present in the claim (see claim interpretation discussion). The structure of Noda et al. is capable of feeding a sizing tube from the corresponding “pre-sizing water bath” (i.e. the water bath of Noda et al. is reasonably understood to have the same claimed structure).  The sizing tube limitations set forth in claims 3-6 are also capable of being utilized downstream of the pre-sizing water bath in the same manner set forth above in the rejection of claim 1.  As such, absent an amendment to the claims positively requiring a sizing tube, Noda et al. is understood to meet the limitations.
As to claims 23-30, Noda et al. disclose a water bath temperature of 60°C/140°F (paragraph [0156]).  Further, Noda et al. is understood to disclose an apparatus that is capable of extruding at the claimed temperature and that is capable of containing water that is about 200°F cooler than the extruded PHA material. Further, the apparatus of Noda et al. is understood to be capable of shocking the extruded material as required (paragraphs [0084]- [0091], [0156] – molten PHA into cooler water bath).  As such, the limitations of the claims are met by Noda et al.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2003/0217648), as applied to claims 1-6 and 23-31 above, and further in view of any one of McCartney et al. (US 2016/0089846), Wang et al. (US 2016/0009912), Solar et al. (US 2002/0084012), Shibuya et al. (US 2002/0162619) or Few (US 5,226,998). 
As to claims 21 and 22, Noda et al. teach the apparatus as set forth above.  Noda et al. do not teach the corresponding pre-sizing water bath has a length as claimed.
However, each of McCartney et al. (paragraph [0040]), Wang et al. (paragraph [0075]), Solar et al. (paragraph [0051]), Shibuya et al. (paragraph [0033]) and Few (col. 5, lines 45-53) teach analogous apparatuses wherein the length of the water bath is disclosed as being a result effective variable for cooling the extruded article and that can be changed/adjusted/optimized as a function of other extrusion processing parameters. Further, Wang et al. disclose a length of about 0.5 feet which is understood to more specifically suggest the claimed range (paragraph [0075]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Noda et al. with any one of the secondary references and to have changed the length of the corresponding pre-sizing water bath of Noda et al. to a desired length, including to a length within or which renders prima facie obvious the claimed range, as suggested by the secondary references, for the purpose, of achieving a desired degree of cooling for the specific extrusion conditions.  One having ordinary skill would have readily optimized the length of the cooling bath to achieve a desired degree of cooling to effectively produce the extruded product while not having a length longer than necessary.  See MPEP 2144.05 II.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra et al. (US 2018/0039129), as applied to claims 1-6 and 26-31 above, and further in view of any one of McCartney et al. (US 2016/0089846), Wang et al. (US 2016/0009912), Solar et al. (US 2002/0084012), Shibuya et al. (US 2002/0162619) or Few (US 5,226,998). 
As to claims 21 and 22, Ganatra et al. teach the apparatus as set forth above. Ganatra et al. do not teach the corresponding pre-sizing water bath has a length as claimed.
However, each of McCartney et al. (paragraph [0040]), Wang et al. (paragraph [0075]), Solar et al. (paragraph [0051]), Shibuya et al. (paragraph [0033]) and Few (col. 5, lines 45-53) teach analogous apparatuses wherein the length of the water bath is disclosed as being a result effective variable for cooling the extruded article and that can be changed/adjusted/optimized as a function of other extrusion processing parameters. Further, Wang et al. disclose a length of about 0.5 feet which is understood to more specifically suggest the claimed range (paragraph [0075]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganatra et al. with any one of the secondary references and to have changed the length of the corresponding pre-sizing water bath of Ganatra et al. to a desired length, including to a length within or which renders prima facie obvious the claimed range, as suggested by the secondary references, for the purpose, of achieving a desired degree of cooling for the specific extrusion conditions.  One having ordinary skill would have readily optimized the length of the cooling bath to achieve a desired degree of cooling to effectively produce the extruded product while not having a length longer than necessary.  See MPEP 2144.05 II.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2003/0217648), as applied to claims 1-6 and 23-31 above, and further in view of either one of Schewe et al. (US 2005/0008806) or Fujii (US 4,548,778). Note: this is an alternative rejection of claims 21 and 22.
As to claims 21 and 22, Noda et al. teach the apparatus set forth above.  Noda et al. do not teach the pre-sizing water bath has a length as claimed.  However, Schewe et al. (paragraphs [0038], [0068] and [0069]) teach an analogous apparatus wherein the length of the cooling bath can be reduced based on the presence of an additional cooling system and Fujii (col. 1, lines 10-47; col. 3, lines 27-57; col. 4, line 54-col. 5, line 7; discloses an overlapping range of thicknesses) teach the implementation of a multi-stage system of short cooling baths.
Therefore it would have been prima facie obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Noda et al. with either one of the secondary references and to have modified the cooling bath of Noda et al. by the introduction of an additional cooling system (Schewe et al.) or by utilizing a mult-stage system of short cooling baths (Fujii), for the purpose, as suggested by Schewe, of achieving the desired cooling with a shorter bath, or for the purpose, as suggested by Fujii, of achieving a more uniform cooling of the extruded material.  One having ordinary skill would have readily optimized the length of the cooling bath of Noda et al. in view of the teaching of the secondary references to achieve a desired degree of cooling to effectively produce the extruded product while not having a length longer than necessary. Fujii discloses an overlapping range of lengths and Schewe suggests optimizing the length to achieve a desired degree of cooling.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra et al. (US 2018/0039129), as applied to claims 1-6 and 26-31 above, and further in view of either one of Schewe et al. (US 2005/0008806) or Fujii (US 4,548,778). Note: this is an alternative rejection of claims 21 and 22.
As to claims 21 and 22, Ganatra et al. teach the apparatus set forth above.  Ganatra et al. do not teach the pre-sizing water bath has a length as claimed.  However, Schewe et al. (paragraphs [0038], [0068] and [0069]) teach an analogous apparatus wherein the length of the cooling bath can be reduced based on the presence of an additional cooling system and Fujii (col. 1, lines 10-47; col. 3, lines 27-57; col. 4, line 54-col. 5, line 7; discloses an overlapping range of thicknesses) teach the implementation of a multi-stage system of short cooling baths.
Therefore it would have been prima facie obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganatra et al. with either one of the secondary references and to have modified the cooling bath of Ganatra et al. by the introduction of an additional cooling system (Schewe et al.) or by utilizing a multi-stage system of short cooling baths (Fujii), for the purpose, as suggested by Schewe, of achieving the desired cooling with a shorter bath, or for the purpose, as suggested by Fujii, of achieving a more uniform cooling of the extruded material.  One having ordinary skill would have readily optimized the length of the cooling bath of Ganatra et al. in view of the teaching of the secondary references to achieve a desired degree of cooling to effectively produce the extruded product while not having a length longer than necessary. Fujii discloses an overlapping range of lengths and Schewe suggests optimizing the length to achieve a desired degree of cooling.  

Claims 32 and 33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ganatra et al. (US 2018/0339129) as evidenced by or in view of either one of Edmondson et al. (US 2003/0206990) or Otte (US 6,257,863).
Regarding claim 32, Ganatra et al. teach an apparatus for manufacturing a small diameter extruded tube (Abstract; paragraphs [0003], [0008], [0009], [0012]; these small diameter tubes have the claimed same structure as a drinking straw as claimed and demonstrate that the apparatus of Ganatra et al. is capable of producing a drinking straw as set forth in the claim) the apparatus comprising: a hopper that contains raw PHA material (paragraphs [0012], [0013], [0027]-[0031], Poly-4-hydroxybutyrate is a species of the generic PHA; paragraph [0049] – hopper) an extruder that is configured to receive raw PHA material from the hopper and to produce extruded PHA material (paragraphs [0047]-[0052] and [0063]); a pre-sizing water bath/first quench bath that is configured to receive the extruded PHA material from the extruder and is capable of cause the extruded PHA material to begin to crystallize to form crystalizing PHA material, and to provide the crystalizing PHA via a sizing tube to a second water bath (paragraph [0063]).  The first water bath is reasonably understood to be a pre-sizing bath as claimed (e.g. either because the claim requires no particular structure for the bath or because the tube is cut to size after the bath or because it flows through an iris).  Further, Ganatra et al. disclose an iris downstream of the pre-sizing water bath/first quench bath and a second water/quench bath (paragraph [0063]).  Although an iris is understood to read upon the claimed sizing tube as claimed and disclosed under a reasonable interpretation, Ganatra et al. do not explicitly recite the structure of the iris.  
However, each of Edmondson et al. (paragraphs [0011], [0050]; Figures 1a-5b) and Otte (Figures 1-4 (50) and (53) – opening and closing device/iris held within a casing; col. 2, lines 48-62; col. 4, lines 5-49) disclose analogous systems wherein an iris is disclosed.  In one interpretation, these structures are understood to provide evidence of the structure disclosed by Ganatra et al. when using the word “iris”.  In this interpretation, the secondary references merely flesh out, for the purpose of clarity, what is already found within Ganatra.  Alternatively, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganatra et al. and either one of the secondary references and to have utilized an iris from either one of the secondary references as the iris of Ganatra et al., for the purpose, as suggested by the references, of effectively controlling the size of the produced article while allowing it to proceed through the system.  The structures set forth in the prior art read upon the claimed “sizing tube”, as claimed, under a reasonable interpretation.
Regarding claim 33, Ganatra et al. teach an apparatus for manufacturing a small diameter extruded tube (Abstract; paragraphs [0003], [0008], [0009], [0012]; these small diameter tubes have the claimed same structure as a drinking straw as claimed and demonstrate that the apparatus of Ganatra et al. is capable of producing a drinking straw as set forth in the claim) the apparatus comprising: a hopper that contains raw PHA material (paragraphs [0012], [0013], [0027]-[0031], Poly-4-hydroxybutyrate is a species of the generic PHA; paragraph [0049] – hopper) an extruder that is configured to receive raw PHA material from the hopper and to produce extruded PHA material (paragraphs [0047]-[0052] and [0063]); a pre-sizing water bath/first quench bath that is configured to receive the extruded PHA material from the extruder and is capable of cause the extruded PHA material to begin to crystallize to form crystalizing PHA material, and to provide the crystalizing PHA via a sizing tube to a second water bath (paragraph [0063]).  The first water bath is reasonably understood to be a pre-sizing bath as claimed (e.g. either because the claim requires no particular structure for the bath or because the tube is cut to size after the bath or because it flows through an iris).  Further, Ganatra et al. disclose an iris downstream of the pre-sizing water bath/first quench bath as claimed (paragraph [0063]).  As to the pre-sizing bath containing water that is at least 200°F lower than the temperature of the extruded PHA material, Ganatra et al. suggest an overlapping range of values that reads upon the recited limitations (paragraph [0047] and [0052]).  However, the limitation is understood to be an intended use limitation and the structure of Ganatra et al. is capable of being operated as claimed.  Although an iris is understood to read upon the claimed sizing tube as claimed and disclosed under a reasonable interpretation, Ganatra et al. do not explicitly recite the structure of the iris.  
However, each of Edmondson et al. (paragraphs [0011], [0050]; Figures 1a-5b) and Otte (Figures 1-4 (50) and (53) – opening and closing device/iris held within a casing; col. 2, lines 48-62; col. 4, lines 5-49) disclose analogous systems wherein an iris is disclosed.  In one interpretation, these structures are understood to provide evidence of the structure disclosed by Ganatra et al. when using the word “iris”.  In this interpretation, the secondary references merely flesh out, for the purpose of clarity, what is already found within Ganatra.  Alternatively, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganatra et al. and either one of the secondary references and to have utilized an iris from either one of the secondary references as the iris of Ganatra et al., for the purpose, as suggested by the references, of effectively controlling the size of the produced article while allowing it to proceed through the system.  The structures set forth in the prior art read upon the claimed “sizing tube”, as claimed, under a reasonable interpretation.


Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ganatra et al. (US 2018/0339129) in view of either one of Coulson (US 9,868,241) or Cohen (US 6,461,468). Note: this is an alternative rejection of claims 32 and 33.
Regarding claim 32, Ganatra et al. teach an apparatus for manufacturing a small diameter extruded tube (Abstract; paragraphs [0003], [0008], [0009], [0012]; these small diameter tubes have the claimed same structure as a drinking straw as claimed and demonstrate that the apparatus of Ganatra et al. is capable of producing a drinking straw as set forth in the claim) the apparatus comprising: a hopper that contains raw PHA material (paragraphs [0012], [0013], [0027]-[0031], Poly-4-hydroxybutyrate is a species of the generic PHA; paragraph [0049] – hopper) an extruder that is configured to receive raw PHA material from the hopper and to produce extruded PHA material (paragraphs [0047]-[0052] and [0063]); a pre-sizing water bath/first quench bath that is configured to receive the extruded PHA material from the extruder and is capable of cause the extruded PHA material to begin to crystallize to form crystalizing PHA material, and to provide the crystalizing PHA via a sizing tube to a second water bath (paragraph [0063]).  The first water bath is reasonably understood to be a pre-sizing bath as claimed (e.g. either because the claim requires no particular structure for the bath or because the tube is cut to size after the bath or because it flows through an iris).  Further, Ganatra et al. disclose an iris downstream of the pre-sizing water bath/first quench bath and a second water/quench bath (paragraph [0063]).  Under a narrow and alternative interpretation, Ganatra et al. do not teach the disclosed pre-sizing water bath with a downstream sizing tube and a second water bath as set forth in the instant disclosure.
However, Coulson (Figures 1 and 4-11) discloses an extrusion system for cooling extruded tubular products including a cooling water jacket assembly (44) upstream of a cooling bath (31) and that includes a tubular member (54).  The cooling water jacket assembly (44) is understood to correspond to the claimed pre-sizing water bath.  The cooling bath (31) is understood to correspond to the claimed second water bath and the tubular member (54) is understood to correspond to the sizing tube.  Cohen discloses an apparatus for making extruded articles comprising a first water bath (5a)/pre-sizing water bath, a second water bath (5b) and sizing tube/calibrator (4b) downstream of the first water bath.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganatra et al. and either one of the secondary references and to have utilized the cooling apparatus of either one of the secondary references in the apparatus of Ganatra et al., for the purpose, as suggested by the references, of effectively cooling the extruded article in a manner that reduces the tendency of the tubular member to collapse (Ganatra et al.; col. 1, lines 17-43) or for facilitating cooling in an art recognized suitable manner with a known cooling apparatus (Cohen: col. 3, lines 22-48) .
Regarding claim 33, Ganatra et al. teach an apparatus for manufacturing a small diameter extruded tube (Abstract; paragraphs [0003], [0008], [0009], [0012]; these small diameter tubes have the claimed same structure as a drinking straw as claimed and demonstrate that the apparatus of Ganatra et al. is capable of producing a drinking straw as set forth in the claim) the apparatus comprising: a hopper that contains raw PHA material (paragraphs [0012], [0013], [0027]-[0031], Poly-4-hydroxybutyrate is a species of the generic PHA; paragraph [0049] – hopper) an extruder that is configured to receive raw PHA material from the hopper and to produce extruded PHA material (paragraphs [0047]-[0052] and [0063]); a pre-sizing water bath/first quench bath that is configured to receive the extruded PHA material from the extruder and is capable of cause the extruded PHA material to begin to crystallize to form crystalizing PHA material, and to provide the crystalizing PHA via a sizing tube to a second water bath (paragraph [0063]).  The first water bath is reasonably understood to be a pre-sizing bath as claimed (e.g. either because the claim requires no particular structure for the bath or because the tube is cut to size after the bath or because it flows through an iris).  Further, Ganatra et al. disclose an iris downstream of the pre-sizing water bath/first quench bath as claimed (paragraph [0063]).  As to the pre-sizing bath containing water that is at least 200°F lower than the temperature of the extruded PHA material, Ganatra et al. suggest an overlapping range of values that reads upon the recited limitations (paragraph [0047] and [0052]).  However, the limitation is understood to be an intended use limitation and the structure of Ganatra et al. is capable of being operated as claimed.  Under a narrow and alternative interpretation, Ganatra et al. do not teach the disclosed pre-sizing water bath with a downstream sizing tube. 
However, Coulson (Figures 1 and 4-11) discloses an extrusion system for cooling extruded tubular products including a cooling water jacket assembly (44) upstream of a cooling bath (31) and that includes a tubular member (54).  The cooling water jacket assembly (44) is understood to correspond to the claimed pre-sizing water bath.  The cooling bath (31) is understood to correspond to the claimed second water bath and the tubular member (54) is understood to correspond to the sizing tube.  Cohen discloses an apparatus for making extruded articles comprising a first water bath (5a)/pre-sizing water bath, a second water bath (5b) and sizing tube/calibrator (4b) downstream of the first water bath.  
However, Coulson (Figures 1 and 4-11) discloses an extrusion system for cooling extruded tubular products including a cooling water jacket assembly (44) upstream of a cooling bath (31) and that includes a tubular member (54).  The cooling water jacket assembly (44) is understood to correspond to the claimed pre-sizing water bath.  The cooling bath (31) is understood to correspond to the claimed second water bath and the tubular member (54) is understood to correspond to the sizing tube.  Cohen discloses an apparatus for making extruded articles comprising a first water bath (5a)/pre-sizing water bath, a second water bath (5b) and sizing tube/calibrator (4b) downstream of the first water bath.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ganatra et al. and either one of the secondary references and to have utilized the cooling apparatus of either one of the secondary references in the apparatus of Ganatra et al., for the purpose, as suggested by the references, of effectively cooling the extruded article in a manner that reduces the tendency of the tubular member to collapse (Ganatra et al.; col. 1, lines 17-43) or for facilitating cooling in an art recognized suitable manner with a known cooling apparatus (Cohen: col. 3, lines 22-48) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okura (US 2021/0301127) disclose an apparatus for producing a PHA extruded tube that can be used as a straw (paragraphs [0014], [0045], [0047] and [0079]). 
Johnson et al. (US 2020/0095420) disclose an apparatus for producing a PHA extruded tube that can be used as a straw (Abstract; paragraphs [0053], [0054], and [0060]). 
Klein (US 2004/0071804) discloses a calibration device for extruding a plastic article (Abstract; Figure 1).  
Moyer (US 3,993,726) discloses an extrusion device comprising first and second water baths and a sizing tube/shaping device (Figure 1 (17) (19) and (21). 
Hall (US 3,539,670) discloses an apparatus for producing hollow plastic articles comprising multiple water baths with inlet and outlet seals (Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742